          Case 7:21-cv-05066-CS Document 3 Filed 06/09/21 Page 1 of 7



AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By: Samuel L. Raymond
Assistant United States Attorney


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
UNITED STATES OF AMERICA,               :
                                        :
                    Plaintiff,          :
                                        :             VERIFIED COMPLAINT
                                        :             FOR FORFEITURE
       - v -                            :
                                        :
$3,800,000 in United States             :             21 Civ. 5066
                                                              ____
Currency,                               :
                                        :
                    Defendant in rem.   :
                                        :
----------------------------------------X

     Plaintiff United States of America, by its attorney, AUDREY

STRAUSS, United States Attorney for the Southern District of New

York, for its Verified Complaint alleges, upon information and

belief, as follows:

I. Jurisdiction and Venue

     1.     This is a civil action in rem commenced by the United

States of America seeking forfeiture of $3,800,000 (the “Defendant

Funds”).     The Defendant Funds are subject to forfeiture to the

United States pursuant to Title 18, United States Code, Section

981(a)(1)(C) as property, real or personal, which constitutes or




                                      1
           Case 7:21-cv-05066-CS Document 3 Filed 06/09/21 Page 2 of 7




is derived from proceeds traceable to a violation of Title 18,

United States Code, Section 1341.

      2.     This   Court   has   jurisdiction           pursuant     to   28   U.S.C.

§§ 1345 and 1355.

      3.     Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A)

because acts and omissions giving rise to the forfeiture took place

within the Southern District of New York.

      4.     The Defendant Funds are presently in the custody of the

United States Marshals Service, Southern District of New York.


II.   Background

      5.     In 1988 and at all times relevant to the conduct described

herein, New York State enacted laws (Executive Law, Article 15A

(NY CLS Exec. §§ 310-316)) and regulations (5 NYCRR §§ 140-144) to

increase     opportunities     for   minority       and    women-owned      business

enterprises in State-funded construction projects (“MBEs,” “WBEs,”

and the “MBE/WBE Provisions”). An MBE is an entity that is at least

fifty-one      percent   (51%)    owned       by   one    or   more   socially     and

economically disadvantaged individuals and whose management and

daily business operations are controlled by at least one of the

socially and economically disadvantaged individuals who owns it.

To be certified, MBEs and WBEs must be capable of performing the

construction work they purport to perform, and once certified,

MBEs and WBEs must actually perform the work subcontracted to them.



                                          2
            Case 7:21-cv-05066-CS Document 3 Filed 06/09/21 Page 3 of 7




       6.     To increase opportunities for MBE/WBEs, State agencies

that   are      parties      to     State-funded     construction       projects         must

establish      participation         goals    (the     “MBE/WBE    Goal”).         General

contractors awarded State-funded construction contracts are required

to submit plans for achieving the MBE/WBE Goal, known as the

“utilization plan,” and compliance reports to indicate compliance

with the plan to meet the MBE/WBE Goal established for their project.

A general contractor’s failure to meet the MBE/WBE Goal or to

demonstrate        a    good      faith    attempt     to   do    so   may   result       in

disqualification from a project.

       7.     In       or   about    2008,    the    Metropolitan       Transportation

Authority (“MTA”) – a “state agency” for purposes of the MBE/WBE

Provisions –        initiated       a     construction      project    on    the    Bronx-

Whitestone Bridge (the “Bridge Project”).                    MTA set an MBE/WBE Goal

on the Bridge Project of 7% participation by MBEs and 3% by WBEs,

for a total of 10%.

       8.     On or about October 23, 2008, Conti of New York, LLC

(“CNY”) was awarded a contract on the Bridge Project.

III. Probable Cause for Forfeiture

       9.     The      Defendant     Funds    represent      a    substitute       res   for

proceeds obtained as a result of the use of a certified Minority-

Owned and Woman-Owned Business Enterprise (“Company-1”) as a pass

through,      in    order      to   obtain    credit     toward    MBE/WBE     Goals      on




                                              3
          Case 7:21-cv-05066-CS Document 3 Filed 06/09/21 Page 4 of 7



construction projects for work that Company-1 did not, in fact,

perform.

        10.    During the period ending no later than 2010, CNY stated,

in    utilization        forms    and    compliance     reports,    that   certain

construction materials would be supplied by “Company-1”, but those

certain       materials    were   not    provided     by   Company-1.      Instead,

Company-1 was used as a pass through to meet the Bridge Project

MBE/WBE Goal.

        11.    CNY received proceeds of $8,000,000 as a result of the

above-described conduct in the course of the Bridge Project, of

which    $4,200,000       has    since   been   paid    to   replacement   MBE/WBE

companies, and $3,800,000 – the Defendant Funds - constitute a

substitute res for proceeds of the offense that remained in the

possession, custody, and control of CNY.

        12.    On   or    about    May    20,   2021,      CNY   entered   into   a

Nonprosecution Agreement (the “NPA”) with the United States with

respect to its participation in the conduct described above.

Pursuant to the NPA, CNY transferred the Defendant Funds to the

United States in the Southern District of New York as a substitute

res for funds received by CNY in the course of the above-referenced

conduct and has agreed not to contest the forfeiture of the

Defendant Funds.


IV.     Claim for Forfeiture



                                           4
       Case 7:21-cv-05066-CS Document 3 Filed 06/09/21 Page 5 of 7



     13.    The Defendant Funds are subject to forfeiture pursuant

to Title 18, United States Code, Section 981(a)(1)(C).

     14.   Title   18,   United   States   Code,   Section   981(a)(1)(C)

subjects to forfeiture “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to a violation

of . . . any offense constituting “specified unlawful activity”

(as defined in section 1956(c)(7) of this title), or a conspiracy

to commit such offense.”

     15.   “Specified unlawful activity” is defined in 18 U.S.C.

§ 1956(c)(7) to include any offense under 18 U.S.C. § 1961(1).

Section 1961(1) lists mail fraud (18 U.S.C. § 1341) as an offense.

     16.   By reason of the above, the Defendant Funds are subject

to forfeiture pursuant to Title 18, United States Code, Section

981(a)(1)(C).


           WHEREFORE, plaintiff United States of America prays that

process issue to enforce the forfeiture of the Defendant Funds and

that all persons having an interest in the Defendant Funds be cited

to appear and show cause why the forfeiture of the Defendant Funds

should not be decreed, and that this Court decree forfeiture of the

Defendant Funds to the United States of America for disposition

according to law, and that this Court grant the United States of




                                    5
       Case 7:21-cv-05066-CS Document 3 Filed 06/09/21 Page 6 of 7




America such further relief as this Court may deem just and proper.



     Dated:    White Plains, New York
               June 9, 2021


                              AUDREY STRAUSS
                              United States Attorney for
                              Plaintiff United States of America




                        By: __________________________________
                             Samuel L. Raymond
                             Assistant United States Attorney
                             (212) 637-6519




                                   6
Case 7:21-cv-05066-CS Document 3 Filed 06/09/21 Page 7 of 7
